DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the invention drawn to claims 1-10 in the reply filed on 007/06/2022 is acknowledged.  The traversal is on the ground(s) that the method would not be used by a materially different projection system given the newly amended method claims.  This is found persuasive. Claims 1-19 have been rejoined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 11-13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosen (United States Patent Application Publication 2012/086915 A1).

With respect to claims 1 and 11, Rosen discloses  a projection system and projection setting method (102, 103 and see the disclosure of using three projectors in para. [0083]: “Turning now to FIGS. 9-11, a few illustrative examples of tiling three or more projection devices are shown.” )  comprising a plurality of projection devices and an electronic device (see any one of the projectors), wherein the projection devices are configured to respectively project an image (see the operation of 0083), each of the projection devices communicates with and is connected to each other (see fig.1), and the electronic device communicates with and is connected to the projection devices (see the operation of fig.1 and figs.9-11), wherein the electronic device inspects the projection devices and identifies a main projection device from the projection devices ([0023]: “An optional communication circuit can then link the image projection systems. Control circuitry can determine a master and one or more slaves in a master-slave relationship. This can be accomplished by random number selection, highest or lowest serial number, and so forth.”), the electronic device is connected to an application program (see the operation of device 101) interface of the main projection device and transmits at least one setting command to the main projection device, and the main projection device controls at least one corresponding projection device of the projection devices according to the at least one setting command (see at least the tiling scheme in figs.9-11 ), so as to enable the at least one corresponding projection device to be operated according to the at least one setting command (again see the tiling scheme in figs.9-11).

With respect to claims 2 and 12, Rosen discloses the projection system and projection setting method according to claim 1 and 11, wherein the electronic device spontaneously selects one of the plurality of projection devices as the main projection device (see the use of random number selection disclosed in para.[0023], since the use of random number selection doesn’t require a user (i.e. an external cause)) when the electronic device is unable to identify the main projection device from the projection devices (in the embodiment wherein random number selection is used, the electronic device is unable to identify the main projection device from the projection devices before the random number selection is used), or the electronic device receives the at least one main projection device setting command and sets one of the projection devices corresponding to the at least one main projection device setting command as the main projection device when the electronic device is unable to identify the main projection device from the projection devices.


With respect to claims 3 and 13, Rosen discloses the projection system  and projection setting method according to claims 1 and 11, wherein the at least one setting command comprises a setting schedule (see the recheck of tiling synchronization after a predetermined about of time in para.[0077]) and setting conditions (see tiling synchronization of para.0077) corresponding to the setting schedule, and the main projection device sends the corresponding setting conditions to at least one of the projection devices according to the setting schedule (disclosed by the operation of the master ), so as to enable the at least one of the projection devices to be operated according to the setting conditions (see the operation of the tiling synchronization).


With respect to claims 10 and 19, Rosen discloses the projection system and projection setting method according to claims 1 and 11, wherein the number of the at least one setting command is plural (see fig.9 wherein the number of setting command correspond to the number of projectors), and the setting commands respectively correspond to the projection devices (again see fig.9), wherein the setting commands are the same or different setting commands (disclosed by the operation of fig.9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (United States Patent Application Publication 2012/086915 A1) in view of Karahara (United States Patent Application Publication 2015/0339115 A1).


With respect to claims 5, 6 and 16,  Rosen discloses the projection system and projection setting method according to claim 1 and 11, but does not disclose wherein the projection devices respectively correspond to different Internet protocol addresses, and the Internet protocol addresses corresponding to the projection devices are in a same domain, wherein the projection devices periodically detect the projection devices in the domain, so as to update a device list corresponding to the projection devices.
Kawahara discloses wherein the projection devices respectively correspond to different Internet protocol addresses (see fig.6A), and the Internet protocol addresses corresponding to the projection devices are in a same domain (see the operation of 6A and fig.3), wherein the projection devices periodically detect the projection devices in the domain, so as to update a device list corresponding to the projection devices (see [0081]: “Since receiving the projector information commands at the timings 702 and 704, the PC 100a updates the projector list at timings 703 and 705. In this embodiment, information on the projector 200a and information on the projector 200b are individually displayed so as to be represented that the projectors 200a and 200b are selectable when a session is generated.”; also see fig.8B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Rosen with the teaching of Kawahara so that  the projection devices respectively correspond to different Internet protocol addresses, and the Internet protocol addresses corresponding to the projection devices are in a same domain, wherein the projection devices periodically detect the projection devices in the domain, so as to update a device list corresponding to the projection devices to enhance the communication between a plurality of projection devices.


Claim(s) 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (United States Patent Application Publication 2012/086915 A1) in view of Okano (United States Patent Application Publication 2018/0196339 A1).
With respect to claims  7, 8, and 17, Rosen discloses projection system and projection setting method according to claim1 and 11, but does not disclose  wherein the application program interface of the main projection device provides a device management interface corresponding to the projection devices to the electronic device, so that the electronic device respectively transmits each of the at least one setting command corresponding to the projection devices to the main projection device, wherein the projection devices further respectively transmit a corresponding operating status to the main projection device, so that the main projection device updates status information corresponding to the projection devices in the device management interface.
Okano discloses the application program interface of the main projection device provides a device management interface (see application in fig.5) corresponding to the projection devices to the electronic device (see the corresponding electronic device of 90), wherein the projection devices further respectively transmit a corresponding operating status (see the operating status disclosed in fig.5, 90).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Rosen with the teaching of Okano so that the application program interface of the main projection device provides a device management interface corresponding to the projection devices to the electronic device, so that the electronic device respectively transmits each of the at least one setting command corresponding to the projection devices to the main projection device, wherein the projection devices further respectively transmit a corresponding operating status to the main projection device, so that the main projection device updates status information corresponding to the projection devices in the device management interface to enhance the communication of the projection system.

Allowable Subject Matter
Claims 4, 9, 14, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4 and 14, the prior art does not disclose nor render obvious the projection setting method according to claim 11, wherein the at least one setting command comprises a setting schedule and setting conditions corresponding to the setting schedule, and the step of controlling the at least one corresponding projection device of the projection devices according to the at least one setting command by the main projection device to enable the at least one corresponding projection device to project according to the at least one setting command further comprises: transmitting the at least one setting command by the main projection device to at least one of the projection devices; and operating the at least one of the projection devices according to the setting schedule and the setting conditions.
With respect to claim 15, 15 is objected to as depending from an objectionable claim.
With respect to claims 9 and 18, the prior art does not disclose nor render obvious wherein when the main projection device controls the at least one corresponding projection device of the projection devices according to the at least one setting command, each of the projection devices comprises a communication unit and a processing unit, the communication unit is electrically connected to the processing unit, the processing unit of the main projection device and the processing unit of the controlled projection device are in a hibernation state, and the communication unit of the main projection device and the communication unit of the controlled projection device are in a non-hibernation state, wherein the step of controlling the at least one corresponding projection device of the projection devices according to the at least one setting command by the main projection device, so as to enable the at least one corresponding projection device to be operated according to the at least one setting command further comprises: waking up the corresponding processing unit according to the at least one setting command by the communication unit of at least one of the projection devices; and projecting an the image according to the at least one setting command by the processing unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Primary Examiner, Art Unit 2882